Porter, J.
delivered the opinion of the court. This is an action brought by the corporation of the town of Natchitoches to have a house, built by the defendant on the bank of Red River, within the limits of said town, removed, as being a nuisance. Two questions have been raised: the first as to the jurisdiction of the court; the second as to the merits.
On the first point it has been contended that by acts of the legislature, passed in the years 1819 and 1820, the corporation has been invested with all the powers of a police jury, in relation to roads, streets and the banks of rivers; and that the conferring of these powers, gave to the body to whom they were granted the right of enforcing any regulation they *141might make, and removing all nuisances. Taing if for granted that such powers have been vested in the corporation, it does not follow that the district court was ousted of its jurisdiction. No ordinance of the trustees has been produced by which means have been provided for hearing and determining cases of this kind; and the appellant certainly complains with a bad grace, that his adversary is not judge as well as party.
West'n District,
Sept. 1824.
Morris & Bullard for the plaintiffs, Rost for the defendants.
As it regards the merits, but few observations are necessary to shew the correctness of the judgment of the court below. The evidence proves that the house, which the corporation by this action endeavor to remove, is placed directly on the bank of a navigable river, and that it interrupts that use of it, which is common to all men. Partida, 3, 28, 7: Curia Philipica, lib. 3, cap. 1, no 16.
It is therefore ordered, adjudged, and decreed, that the judgment of the district court be affirmed with costs.